 1 J. Gary Gwilliam, Esq. (State Bar No. 33430)
   Randall E. Strauss, Esq. (State Bar No. 168363)
 2 Robert J. Schwartz, Esq. (State Bar No. 254778)
   Jayme L. Walker, Esq. (State Bar No. 273159)
 3 GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER
   1999 Harrison Street, Suite 1600
 4 Oakland, CA 94612-3528
   Telephone: (510) 832-5411
 5 Facsimile: (510) 832-1918
   Email: ggwilliam@giccb.com
 6        rstrauss@giccb.com
          rschwartz@giccb.com
 7        jwalker@giccb.com

 8 Attorneys for Plaintiffs
   GEORGIA DEFILIPPO AND CHRISTINA DEFILIPPO
 9

10
                                 UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12

13
   GEORGIA DEFILIPPO AND CHRISTINA                Case No. 1:18-CV-00496-AWI-EPG
14 DEFILIPPO,
                                                  STIPULATION AND ORDER TO
15                 Plaintiffs,                    STAY CIVIL ACTION PENDING
                                                  RESOLUTION OF CRIMINAL
16 vs.                                            PROCEEDINGS

17 COUNTY OF STANISLAUS, CITY OF                  (ECF No. 35)
   MODESTO, CITY OF TURLOCK, CITY
18 OF CERES, BIRGIT FLADAGER,
   MARLISSA FERREIRA, KIRK BUNCH,
19 STEVE JACOBSON, DALE LINGERFELT,
   FROILAN MARISCAL, LLOYD
20 MACKINNON, JON EVERS, DEREK
   PERRY, CORY BROWN, GREG JONES,
21 TIMOTHY REDD, KENNETH
   BARRINGER, FRANK NAVARRO, and
22 DOES 1-10, inclusive,

23                 Defendants.

24

25         Plaintiffs GEORGIA DEFILIPPO and CHRISTINA DEFILIPPO (collectively,

26 “Plaintiffs”) and defendants COUNTY OF STANISLAUS, CITY OF MODESTO, CITY OF
27 TURLOCK, BIRGIT FLADAGER, MARLISSA FERREIRA, KIRK BUNCH, STEVE

28 JACOBSON, DALE LINGERFELT, FROILAN MARISCAL, LLOYD MACKINNON, JON

     STIP. AND ORDER RE: STAY                 1                  CASE NO. 1:18-CV-00496-AWI-EPG
 1 EVERS, CORY BROWN, GREG JONES, TIMOTHY REDD, KENNETH BARRINGER, and

 2 FRANK NAVARRO (collectively, the “Parties”), through their respective counsel, hereby agree

 3 and stipulate as follows:

 4          1.     Plaintiffs filed the complaint in this action on April 10, 2018.

 5          2.     Related criminal cases of two C.H.P. officers involving some of the same facts

 6 and witnesses as the present action are pending in Stanislaus County Superior Court, which will

 7 implicate and hinder discovery in the present action.

 8          3.     On July 11, 2018, the Parties filed a Stipulation and Proposed Order Staying the

 9 Civil Action for ninety (90) days to allow resolution of the criminal matter.

10          4.     On September 12, 2018, the Parties filed a Second Stipulation and Proposed

11 Order Staying the Civil Action for ninety (90) days to allow resolution of the criminal matter.

12          5.     On January 2, 2019, the Parties filed a Third Stipulation and Proposed Order

13 Staying the Civil Action for ninety (90) days to allow resolution of the criminal matter.

14          6.     On March 26, 2019, the Parties filed a Fourth Stipulation and Proposed Order

15 Staying the Civil Action for ninety (90) days to allow resolution of the criminal matter.

16          7.     On June 24, 2019, the Parties filed a Fifth Stipulation and Proposed Order Staying

17 the Civil Action for ninety (90) days to allow resolution of the criminal matter.

18          8.     The ninety (90) day Stay, which was signed by the Court on June 26, 2019, is set

19 to expire, with the hearing on defendants City of Turlock, Timothy Redd, and Frank Navarro’s

20 (“Turlock Defendants’”) Motion to Dismiss set for December 2, 2019.

21          9.     However, the related criminal cases of two C.H.P. officers are still pending in the

22 Stanislaus County Superior Court.

23          10.    Accordingly, the Parties agree that the present action should be stayed for an

24 additional ninety (90) days to allow resolution of the criminal case.

25          11.    The hearing on the Turlock Defendants’ Motion to Dismiss, presently set for

26 December 2, 2019, at 1:30 p.m. before District Judge Anthony W. Ishii shall be vacated and reset
27 to March 2, 2020, at 1:30 p.m. or will be held on _______________________.

28          12.    The deadline for Defendants City of Modesto, Jon Evers, County of Stanislaus,

     STIP. AND ORDER RE: STAY                       2                  CASE NO. 1:18-CV-00496-AWI-EPG
 1 Birgit Fladager, Marlissa Ferreira, Kirk Bunch, Steve Jacobson, Dale Lingerfelt, Froilan

 2 Mariscal, Lloyd Mackinnon, Cory Brown, Greg Jones and Kenneth Barringer to file a responsive

 3 pleading to Plaintiffs’ complaint shall be set to sixty (60) days after the stay is lifted.

 4          13.     The initial mandatory scheduling conference will be set for as soon as practicable

 5 after the parties notify the court that the criminal proceedings have been resolved.

 6          IT IS SO STIPULATED.

 7 DATE: June 24, 2019                        GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER

 8
                                                          /s/ Randall E. Strauss
 9                                                        J. Gary Gwilliam
10                                                        Randall E. Strauss
                                                          Robert J. Schwartz
11                                                        Jayme L. Walker
                                                          Attorneys for Plaintiffs
12                                                        GEORGIA DEFILIPPO AND CHRISTINA
                                                          DEFILIPPO
13
     DATE: June 24, 2019                      MEYERS NAVE RIBACK SILVER & WILSON
14

15                                                        /s/ David Mehretu (as authorized on 9/23/2019)
16                                                        Deborah J. Fox
                                                          David Mehretu
17                                                        Attorneys for Defendants
                                                          CITY OF MODESTO AND JON EVERS
18
     DATE: June 24, 2019                      ARATA, SWINGLE, VAN EGMOND & GOODWIN
19

20                                                        /s/ Bradley J. Swingle (as authorized on 9/23/2019)
                                                          Bradley J. Swingle
21
                                                          Amanda J. Heitlinger
22                                                        Attorneys for Defendants
                                                          CITY OF TURLOCK, TIMOTHY REDD AND
23                                                        FRANK NAVARRO
24

25

26
27

28

     STIP. AND ORDER RE: STAY                         3                    CASE NO. 1:18-CV-00496-AWI-EPG
 1 DATE: June 24, 2019          PORTER SCOTT, APC

 2
                                         /s/ John R. Whitefleet (as authorized on 9/23/2019)
 3                                       John R. Whitefleet
 4                                       Attorneys for Defendants
                                         COUNTY OF STANISLAUS, BIRGIT FLADAGER,
 5                                       MARLISSA FERREIRA, KIRK BUNCH, STEVE
                                         JACOBSON, DALE LINGERFELT, FROILAN
 6                                       MARISCAL, LLYOD MACKINNON, CORY
                                         BROWN, GREG JONES AND KENNETH
 7
                                         BARRINGER
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

     STIP. AND ORDER RE: STAY        4                    CASE NO. 1:18-CV-00496-AWI-EPG
 1                                                 ORDER

 2          1.      Pursuant to the Parties’ stipulation (ECF No. 35), and finding good cause exists,

 3 the present action shall be stayed for ninety (90) days.

 4          2.      The hearing on defendants City of Turlock, Timothy Redd, and Frank Navarro’s

 5 Motion to Dismiss, presently set for December 2, 2019, at 1:30 p.m. before District Judge

 6 Anthony W. Ishii shall be vacated and reset to March 2, 2020, at 1:30 p.m. or as soon thereafter

 7 as counsel may be heard.

 8          3.      The deadline for Defendants City of Modesto, Jon Evers, County of Stanislaus,

 9 Birgit Fladager, Marlissa Ferreira, Kirk Bunch, Steve Jacobson, Dale Lingerfelt, Froilan

10 Mariscal, Lloyd Mackinnon, Cory Brown, Greg Jones and Kenneth Barringer to file a responsive

11 pleading to Plaintiffs’ complaint, will be reset to sixty (60) days after the stay is lifted.

12          4.      The initial mandatory scheduling conference in Courtroom 10 before Magistrate

13 Erica P. Grosjean shall be set as soon as practicable after the parties notify the court that the

14 criminal proceedings have been resolved.

15
           IT IS SO ORDERED.
16

17 Dated:        September 23, 2019                              /s/
                                                          UNITED STATES MAGISTRATE JUDGE
18
19

20

21

22

23

24

25

26
27

28

     STIP. AND ORDER RE: STAY                         5                  CASE NO. 1:18-CV-00496-AWI-EPG
